Citation Nr: 1534027	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a prostate disability claimed as a result of herbicide exposure.

4. Entitlement to service connection for a stomach disability.

5. Entitlement to service connection for a pulmonary respiratory disability (claimed pneumonia).

6. Entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the RO. The Veteran testified in a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The competent evidence of record indicates that the Veteran has PTSD based on in-service stressors.

2. The Veteran does not have a right ankle disability.

3. The Veteran is presumed to have been exposed to certain herbicide agents during his period of service.

4. The Veteran does not have prostate cancer.

5. Benign prostatic hypertrophy (BPH) and prostatitis did not manifest during service and are not related to active service, to include as result of exposure to herbicide agents therein.

6. The Veteran's current GERD and Barrett's esophagitis did not onset in service and are not attributable to disease or injury incurred during service.

7. The Veteran's pulmonary respiratory disability is not attributable to disease or injury incurred during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for a stomach disability (GERD and Barrett's esophagitis) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5. The criteria for service connection for a pulmonary respiratory disability are not met.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March and September 2011. The claims were last adjudicated in October 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was VA examination in connection with his claim for service connection for an acquired psychiatric disorder to include PTSD. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination is adequate with regard to this issue on appeal. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran received the Combat Infantryman Badge for his service in Vietnam. As such, the Board finds that the Veteran engaged in combat with the enemy. Accordingly, his lay statements must be considered.  However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

Acquired Psychiatric, include PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardship of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2)

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran claims that he has PTSD due to combat in service. Specifically, he reported that he was assigned to an infantry unity operating off Highway One based out of Camp Eagle. He reported that on his third night in country, while out on ambush patrol his unit encountered three Vietcong soldiers. He and his unit members threw 6 grenades at the enemy soldiers and then engaged in a fire fight with them, ultimately killing them. The Veteran asserted that his unit was very lucky to not have been spotted by the Vietcong soldiers first. He asserted that he routinely went out on ambush patrol and engaged in numerous firefights with enemy soldiers. 

In this case service treatment records (STRs), including his entrance and separation examinations, do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder.

In the June 2011 report of VA examination, the psychologist concluded that "the Veteran reports experiencing significant military stressors when in the infantry in Vietnam but does not meet PTSD criteria." The psychologist explained that the Veteran reported only experiencing intermittent dreams that did not interfere with his 9.5 hours of sleep. However, the Veteran did meet the criteria for anxiety disorder, NOS with features of GAD and major depressive disorder. However, the psychologist determined that the symptoms of both of those psychiatric disorders developed secondary to financial concerns. Thus the psychologist opined that it was less likely than not that the Veteran's major depressive disorder and anxiety disorder with features of GAD were associated with his military service.

In a March 2014 VA mental health initial evaluation note, the psychologist documented that the Veteran engaged in combat with the enemy during his service in Vietnam. The Veteran had recently retired from work and was experiencing increased PTSD symptoms as part of his adjustment to retirement. On mental status examination DSM-IV Axis I diagnoses included chronic PTSD and major depressive disorder. The psychologist concluded that the Veteran was having an exacerbation of Vietnam memory and PTSD symptoms following his retirement. As a result of this transition, the Veteran was depressed. He experienced sleep disturbance and nightmares (twice weekly) of his experiences in Vietnam. Additionally, he thought about his experiences in Vietnam a few times per week and was watchful of danger and focused on security at all times. He exhibited exaggerated startle response, hypervigilance, depression and avoidance of triggers of his experience in Vietnam among other PTSD symptoms. The Veteran was encouraged to attend weekly PTSD group therapy.

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service. Although the psychologist in the June 2011 report of VA examination determined that the Veteran did not meet the criteria for the diagnosis of PTSD, the Board notes that the psychologist in the March 2014 VA mental health evaluation note found that the Veteran did meet the DSM criteria for diagnosis of PTSD. Thus, the requirement of a current disability is satisfied. McClain v. Nicholson, 21 Vet. App. 319 (2007).

Given that the Veteran engaged in combat with the enemy and his claimed stressor is: (1) related to that combat and (2) consistent with the circumstances, conditions or hardship of his service, the Veteran's lay testimony is sufficient to establish the occurrence of his stressor. 38 C.F.R. § 3.304 (f)(2). Further, the March 2014 VA mental health evaluation indicates that the Veteran is having an exacerbation of his Vietnam related PTSD symptoms following his recent retirement. Thus, the medical evidence establishes a link between his current PTSD diagnosis and his in-service stressors. Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ankle Disability

The Veteran contends that he has right ankle disability related to his period of service. Specifically, he testified that he sustained injury to his right ankle jumping out of helicopters while being dropped off in various locations during his service in Vietnam which had resulted in current disability. However, the Board concludes that the more probative evidence establishes that the appellant does not have a right ankle disability.

Notably, his service treatment records contain no complaints or documentation of a right ankle injury or residual disability thereof.  On February 1971 separation examination, clinical evaluation of his feet was normal. A March 2010 private treatment record documents the Veteran's report of no ankle pain. Musculoskeletal physical examination showed no bony abnormalities. Strength and mobility were intact. Grossly normal musculoskeletal examination was documented.  
Given its review of the record, the Board finds that the weight of the evidence does not demonstrate a current right ankle disability and that the claim of service connection for a right ankle disability must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current right ankle disability. Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, physical examination showed no bony abnormalities; strength and mobility were intact. Musculoskeletal examination was grossly normal. Simply, there was no evidence of right ankle disability.

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he sustained a right ankle injury in service from jumping out of helicopters but that he did not seek treatment therein. However, he is a lay person and is not shown to be competent to establish that he has current disability related thereto as such a determination requires medical training and expertise. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In any event, the Board reiterates there is simply no evidence of a current right ankle disability.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for a right ankle disability must be denied.  

Prostate Disability

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran contends that he developed a prostate disability due to exposure to Agent Orange during his service. His service treatment records do not show complaints or a diagnosis of a prostate disability. His February 1971 separation examination reflects that clinical evaluation of the genitourinary system (G-U) system was normal.

A June 2009 private treatment record documents the treatment the Veteran had received for his BPH and chronic acute prostatitis. A June 2011 private treatment record documents a urology assessment of BPH.

Here, the Board finds that Veteran's BPH and prostatitis were not related to his herbicide exposure during service.  Despite the Veteran's contention, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003). To reiterate, the enumerated diseases for which VA has determined there exists a positive association between exposure to herbicides and contraction of disease does not include BPH or prostatitis. The Veteran does not have prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Here, though the Veteran has current disability, the evidence does not serve to link the onset of the BPH and/or prostatitis to the period of active service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current BPH and prostatitis and the Veteran's active service. 

The Board acknowledges the Veteran was not afforded a VA examination.  On these facts, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no G-U system dysfunction or disease in service, and that symptoms of BPH and prostatitis were not present in service or for many years thereafter, no examination is required.  While the Veteran is presumed to have been exposed to herbicide agents during his period of service in Vietnam, BPH and prostatitis are not included in the list of enumerated diseases for which the presumption of service connection applies. The Board reiterates that the record does not demonstrate that the Veteran has prostate cancer. The service treatment records do not reflect problems related to a prostate disability in service and there is no credible lay evidence or medical evidence which relates the claimed prostate disability to service. Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) .    
 
The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has a prostate disability (BPH, prostatitis) as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his prostate disability was due to exposure to herbicide agents during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a prostate disability claimed as a result of herbicide exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



Stomach Disability

The Veteran contends that his stomach disability onset during his service. His service treatment records do not show complaints or a diagnosis of a stomach disability. His February 1971 separation examination reflects that clinical evaluation of the endocrine system was normal.

A September 2008 private treatment record reflects that the Veteran had well controlled symptoms of acid reflux on medication. The assessment, in pertinent part, was GERD. A May 2011 private treatment record documents that the Veteran, in pertinent part, received follow-up treatment for complaint of esophageal reflux. The assessment, in pertinent part, was esophageal reflux. May 2011 GE Junction biopsy findings were consistent with Barrett's esophagitis. Thus, the remaining inquiry is whether such disability onset during service.

On this record, the Board finds that service connection for the current stomach disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate that his current GERD/Barrett's esophagitis onset during a period of service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current GERD/Barrett's esophagitis and the Veteran's active service. 

The Board again acknowledges the Veteran was not afforded a VA examination regarding this claim on appeal.  On these facts, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no endocrine system dysfunction or disease in service, and that symptoms of GERD/Barrett's esophagitis were not present in service or for many years thereafter, no examination is required.  The service treatment records do not reflect problems related to a stomach disability in service and there is no credible lay evidence or medical evidence which relates the claimed stomach disability to service. Absent evidence that indicates that the Veteran has a current claimed disability that onset during service (or due to disease or injury incurred therein), the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).    
 
The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has a stomach disability (GERD/Barrett's esophagitis) as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his current stomach disability onset during service (or due to disease or injury therein). In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a stomach disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



Pulmonary Respiratory Disability

The Veteran contends that he developed a pulmonary respiratory disability due to disease or injury incurred in service. Specifically, he asserts that his smoking habit that he developed in Vietnam led to the onset of his current pulmonary respiratory disability. His service treatment records do not show complaints or a diagnosis of a pulmonary respiratory disability. His February 1971 separation examination reflects that clinical evaluation of the lungs and chest was normal.

May 2011 private treatment record documents the Veteran's complaint of cough production and pneumonia. The impression, in pertinent part, was viral pneumonia. The Veteran had chest x-ray performed in May 2011 for his clinical history of pneumonia. Findings of the May 2011 chest x-ray showed that the lungs were clear. There was interval resolution of left lower lobe hazy and patchy opacities. A February 2012 private treatment record documents diagnoses of pneumonia and hypoxia. Corresponding chest CAT scan showed no evidence for pulmonary embolism; however, bibasilar atelectasis was documented.

Here, the Board finds that service connection for the current pulmonary respiratory disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate that his current pulmonary respiratory disability onset due to disease or injury incurred during a period of service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current pulmonary respiratory disability and the Veteran's active service. 

To the extent that the Veteran argues that his pneumonia is related to tobacco use in service, the Board observes that service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service is prohibited by law. See 38 U.S.C.A § 1103(a) ; see also 38 C.F.R. § 3.300(b) (2014). By its terms, 38 U.S.C. § 1103(a) is applicable only to claims filed after June 9, 1998. Because the Veteran's claim was received after that date, the statute prohibits service connection based on nicotine dependence acquired in service.

Once again, the Board acknowledges the Veteran was not afforded a VA examination regarding this claim on appeal.  On these facts, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no lung or chest dysfunction or disease in service, and that symptoms of pneumonia were not present in service or for many years thereafter, no examination is required.  The service treatment records do not reflect problems related to a pulmonary respiratory disability in service and there is no credible lay evidence or medical evidence which relates the claimed pulmonary respiratory disability to service. Absent evidence that indicates that the Veteran has a current claimed disability that onset due to disease or injury incurred in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).    
 
The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has a pulmonary respiratory disability (pneumonia) as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his current pulmonary respiratory disability onset due to disease or injury sustained in service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007). Further, the Board reiterates that service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service is prohibited by law.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a pulmonary respiratory disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a prostate disability claimed as a result of herbicide exposure is denied.

Entitlement to service connection for a stomach disability is denied.

Entitlement to service connection for a pulmonary respiratory disability is denied.


REMAND

The Board reiterates that the Veteran received the Combat Infantryman Badge for his service in Vietnam. As such, the Board finds that the Veteran engaged in combat with the enemy. Accordingly, his lay statements must be considered. See 38 U.S.C.A. § 1154(b). 

The Veteran asserts that he has current lumbar spine disability due to injury sustained from jumping out of helicopters while being dropped off in various locations during his service in Vietnam. March 2010 x-ray findings show degenerative joint disease (DJD) of the lumbar spine and right sacro-iliac joint and degenerative disc disease (DDD) L4-5 and L5-S1. To date, the Veteran has not been afforded a VA examination that addresses etiology of his claimed lumbar spine disability. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the nature and likely etiology of the claimed lumbar spine disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current lumbar spine disability onset due to disease or injury sustained in service or is otherwise related to service. 

For purposes of the examination, the examiner should accept as consistent with circumstances and hardships of the Veteran's service, his report that he sustained injury from jumping out of helicopters while being dropped off in various locations during his service in Vietnam.

The examination report must include complete rationale for all opinions and conclusions reached.

2. After completing all indicated development, the AOJ should readjudicate this claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


